Citation Nr: 0807248	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  97-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right ankle.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1980 to August 1988, and from December 1990 to 
December 1994.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 1996 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which, in pertinent 
part, granted service connection for right and left ankle 
disabilities, and assigned noncompensable disability ratings 
for each, effective December 3, 1994.  In February 2000 the 
Board remanded this case for additional development.  
Subsequently by rating action in March 2003 the RO increased 
the ratings for each ankle disability from 0 to 10 percent, 
effective December 3, 1994.  This case was again before the 
Board in August 2003 when it was remanded for additional 
development.  During the course of this appeal, the veteran 
moved several times, and the RO in Los Angeles, California, 
now has jurisdiction over this case.  The Veterans Law Judge 
who remanded these matters in August 2003 has retired, and 
the case has been reassigned to the undersigned.


FINDINGS OF FACT

1.  Throughout the appeal period the veteran's right ankle 
disability has been manifested by no more than moderate 
limitation of motion.

2.  Throughout the appeal period the veteran's left ankle 
disability has been manifested by no more than moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for traumatic arthritis 
of the right ankle is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a; 
Diagnostic Code (Code) 5271 (2007).

2.  A rating in excess of 10 percent for traumatic arthritis 
of the left ankle is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a; Code 
5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing the notice 
prior to the initial AOJ adjudication; instead, the claimant 
has the right to timely content-complying notice and proper 
subsequent VA process.  With respect to the claims decided 
herein, the initial adjudication preceded enactment of the 
VCAA.  Nonetheless, as the rating decision on appeal granted 
service connection, and assigned a disability rating and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
December 1996 statement of the case (SOC) and subsequent 
Supplemental SOCs (SSOCs) dated in October 2006 and June 
2007, properly provided notice on the downstream issue of an 
increased initial rating.  The Board is aware that the SOC 
and SSOCs do not contain the level of specificity set forth 
in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008).   However, the Board does not find that 
any such procedural defect constitutes prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.   See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).   In this regard, the Board notes the veteran's 
statements during 2006 VA examinations and in a June 2007 
statement, which indicate an awareness on his part that 
information demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the veteran's employment and daily life is 
necessary to substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   The veteran has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor his representative (who presumably is well-versed 
in VA law) alleges that notice has been less than adequate.

Regarding VA's duty to assist, the veteran has been afforded 
appropriate VA examinations/evaluations on four occasions.  
He has not identified any outstanding evidence or information 
that could be obtained to substantiate the claims.  In June 
2007 he stated that he had no additional evidence to submit 
in support of his claims.  Then, in a VA Form 606 dated in 
December 2007, the veteran's representative alleged that the 
veteran's bilateral ankle disability had increased in 
severity and requested that the veteran again be examined.  
In that regard, the Board notes that the allegation of 
increased disability was not accompanied by any treatment 
records or other corroborating evidence, nor any mention of 
such.  Significantly, this case has been pending about 12 
year (since 1996) and there has been exhaustive development 
for evidence regarding the severity of the disability and its 
impact on the veteran's ability to function.  The repeat bare 
allegations by the veteran's representative that his ankle 
disabilities have increased in severity, without any support 
(treatment records, employment records, or other objective 
evidence), are not sufficient to once again raise the duty to 
assist.  As discussed below, nothing in the record suggests 
that the veteran's ankle disabilities have increased in 
severity with respect to the criteria in the rating schedule.  
Evidentiary development is complete.  VA's duty to assist is 
satisfied.

III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings rating which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes  
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of  
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has not assigned staged ratings for the right or left 
ankle disabilities; a 10 percent rating for each disability 
has been assigned for the entire appeal period.  The Board 
finds that the manifestations of the veteran's ankle 
disabilities have not varied significantly during the appeal 
period (and notably have never during the appeal period met 
the criteria for a 20 percent rating), and that staged 
ratings are not indicated.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Code 5003.

The veteran's ankle disabilities are rated under Code 5271, 
which provides a 10 percent rating where there is moderate 
limitation of ankle motion and a (maximum) 20 percent rating 
where there is marked limitation of ankle motion.  (Other 
codes providing for a rating in excess of 10 percent for 
ankle disability-5270, 5272, 5273-require pathology not shown 
here, i.e., ankylosis or malunion.)  38 C.F.R. § 4.71a.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 
C.F.R. § 4.71, Plate II. 

The veteran's service medical records show treatment on 
numerous occasions for bilateral ankle sprains.  X-rays were 
negative for fractures.  Following discharge, an April 1996 
VA examination report showed good range of motion in the 
ankles and X-rays findings of mild degenerative changes.  The 
VA examiner opined that the veteran would have to avoid any 
job that required long periods of standing or walking.  An 
October 1996 rating decision granted service connection for 
traumatic arthritis of the right and left ankles.  

The veteran failed to report for a June 2002 VA examination.

A January 2003 VA contract examination report reflects that 
the veteran reported constant pain and swelling of his 
ankles.  With a flare-up, he was unable to stand and walk the 
rest of the day.  The veteran reported that he required an 
air cast on the left ankle to stabilize the joint.  The 
veteran also reported that his ankle disabilities did not 
require him to have bed rest or any treatment by a physician.  
Instead, the veteran treated his pain with Ibuprofen.  He 
reported that he had not worked during the past 7 years 
because he could not stand for more than 30 minutes and was 
not able to climb ladders to perform the duties of a heating 
and air conditioning repairman.  Examination revealed range 
of motion of the ankles (as limited by pain) as: 20 degrees 
dorsiflexion to 40 degrees plantar flexion in the right 
ankle; and 15 degrees dorsiflexion to 40 degrees plantar 
flexion in the left ankle.  The examiner noted that there was 
additional limitation of motion due to fatigue, lack of 
endurance, weakness and incoordination, but pain was noted to 
be the major factor as to any limitation of motion.  There 
was no deformity or ankylosis.  The examiner noted that the 
veteran was not able to stand or walk for long periods of 
time.  He was unable to do heavy lifting or to squat.  He had 
difficulty on stairs.

An April 2006 VA Social & Industrial Survey notes that the 
veteran was evasive when asked about his work history.  He 
indicated that he had a resume that he would provide, but 
never did so.  The VA social worker noted that a review of VA 
medical records showed a long history of no-shows and 
cancellations of VA medical appointments from 1999 to 2007.  
The veteran reported that his arthritis is sometimes so 
painful that he is unable to sleep; however, he stated that 
he had not missed any work because of his ankle disabilities.  
The veteran stated that he was taking Ibuprofen for his pain.  
The VA social worker stated that according to the veteran's 
statements, he was limited in his ability to work at jobs 
requiring extensive standing, walking and climbing; however, 
"there's no written documentation in any records . . . to 
support his statement."

A July 2006 QTC VA contract examination report notes the 
veteran's complaints of pain, weakness, swelling, 
fatigability and giving way of both ankles.  Examination 
revealed range of motion from 15 degrees of dorsiflexion to 
30 degrees of plantar flexion bilaterally, with pain at the 
ends of the ranges of motion.  There was no additional 
limitation secondary to fatigue, weakness, lack of endurance, 
or incoordination.  The examiner noted that the veteran's 
usual occupation was a repair mechanic for air conditioning 
and heating units.  The examiner opined that the veteran's 
ankle disabilities interfered with the veteran's current work 
because of the veteran's difficulty climbing ladders and 
walking on roofs.

Comparing the ranges of motion shown (15degrees of 
dorsiflexion; 30 degrees, plantar flexion at the worst) with 
the norms, it is clear that the veteran's limitation of 
motion does not more nearly approximate a marked rather than 
moderate level of impairment.  Hence, the evidence shows that 
the veteran's service-connected ankle disabilities do not 
more nearly approximate the criteria for 20 percent ratings 
than those for 10 percent ratings at any time during the 
initial evaluation period.  

The Board has also considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record does not reflect that the veteran's 
ankle disabilities have necessitated frequent periods of 
hospitalization and that the manifestations of the 
disabilities are those contemplated by the schedular 
criteria.  Moreover, although the veteran was noted to be 
"evasive" regarding his employment history during a 2006 
Social & Industrial Survey and did not submit the work resume 
he indicated he would, he did state that he is employed and, 
although his ankles are painful, has not missed work because 
of the ankle disabilities.  There is no indication in the 
record that the average industrial impairment from the right 
or left ankle disabilities would be in excess of that 
contemplated by the assigned evaluations.  [Regarding the 
February 2008 specific allegation by the veteran's 
representative that the Social Worker who conducted the 
Social and Industrial Survey was not competent to assess the 
effect of an orthopedic disability, the Board acknowledges 
that the Social Worker would not be expected to have any 
medical expertise.  However, the purpose of the Social and 
Industrial survey was not to determine the physical aspects 
of the disabilities at issue, but to assess the work 
impairment they have actually caused.  The Social Worker 
would appear to be eminently qualified to make findings 
regarding such factors as whether the ankle disabilities have 
caused the veteran to miss time from work.  Notably, the 
veteran himself has indicated they have not.  As he has not 
co-operated with the survey - has not submitted the resume he 
indicated he would- more detailed findings regarding actual 
work impairment could not be made.  

As there is no evidence of actual marked interference with 
employability due to the ankle disabilities shown, and no 
evidence of hospitalizations for the ankle disabilities (or 
other factors of like gravity that would render application 
of regular schedular criteria impractical or inadequate to 
reflect the true disability picture associated with the ankle 
disabilities, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Because the evidence as to these matters is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claims for higher initial ratings for traumatic 
arthritis of the right and left ankles must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for traumatic arthritis of 
the right ankle is denied. 

A rating in excess of 10 percent for traumatic arthritis of 
the left ankle is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


